UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1697


MAWERDI AHMED ABDUREHMAN,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., United States Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 16, 2009                  Decided:   April 22, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER & REMES, P.C., Washington, D.C., for
Petitioner.   Gregory G. Katsas, Assistant Attorney General,
Daniel E. Goldman, Senior Litigation Counsel, Rebecca Hoffberg,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mawerdi     Ahmed       Abdurehman,       a    native       and    citizen       of

Ethiopia,         petitions      for   review     of   an     order       of    the    Board    of

Immigration         Appeals      (“Board”)      dismissing          her   appeal       from    the

immigration judge’s order finding her removable and denying her

application for asylum, withholding of removal, and protection

under       the    Convention      Against        Torture      (“CAT”). *             Abdurehman

challenges the immigration judge’s adverse credibility finding,

as affirmed by the Board, and challenges the Board’s review of

the    immigration        judge’s      ruling     as   violative          of    due     process.

After a careful review of the record, we deny the petition for

review.

               We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446    F.3d       533,   538   (4th    Cir.     2006),       and    reverse      the     Board’s

decision “only if the evidence presented . . . was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.”              Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir.       2002)    (internal     quotation       marks       and    citations         omitted).

Having       reviewed      the     administrative            record       and    the     Board’s


       *
        Because Abdurehman did not challenge the denial of
withholding of removal or relief under the CAT in her brief,
these claims are not preserved for review. See Edwards v. City
of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).



                                              2
decision,       we    find     that     substantial         evidence       supports        the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Abdurehman failed to establish

past persecution or a well-founded fear of future persecution as

necessary to establish eligibility for asylum.                             See 8 U.S.C.

§ 1158(b)(1)(B)(i), (ii) (2006) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

C.F.R. § 1208.13(a) (2008) (same).                      Because the record does not

compel    a   different        result,    we      will    not    disturb     the       Board’s

denial of Abdurehman’s application for asylum.

              We     further    find     we    lack      jurisdiction        to    consider

Abdurehman’s due process claim, predicated on the “garbled and

unclear” hearing transcript.                  An alien is required to exhaust

administrative remedies as to each claim in order to preserve

judicial review.         Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95

(3rd Cir. 2003).          When the parties fail to raise issues before

the Board, the court lacks jurisdiction to review them due to

failure    to      exhaust     “all    administrative           remedies.”         8    U.S.C.

§ 1252(d)(1) (2006); Asika v. Ashcroft, 362 F.3d 264, 267 n.3

(4th Cir. 2004).          Thus, because Abdurehman failed to challenge

the quality of the hearing transcript on appeal to the Board, we

lack jurisdiction to consider it in this petition for review.

              Accordingly,       we    deny       the    petition    for    review.         We

dispense      with     oral     argument       because       the    facts     and        legal

                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                4